Appeal from a judgment of the Supreme Court, entered October 15, 1976 in Albany County, upon a verdict rendered at a Trial Term, in favor of plaintiff. The sole issue presented on this appeal is whether the jury’s award of damages in the sum of $6,000 to plaintiff for injuries sustained as the result of an assault by an Albany police officer was inadequate. The record reveals that plaintiff sustained a fractured jaw which had to be wired for a period of seven weeks during which time he was on a liquid diet. The record also reveals that plaintiff’s medical expenses totaled some $2,100 and his loss of time amounted to $2,160. It is our view that the verdict is plainly inadequate and must be set aside. Judgment reversed, on the law and the facts, and a new trial limited solely to the issue of damages ordered, with costs. Greenblott, J. P., Sweeney, Main and Mikoll, JJ., concur; Larkin, J., dissents and votes to affirm in the following memorandum. Larkin, J. (dissenting). Since the jury is in a much better position than an appellate court to evaluate the witnesses and the physical injuries, its verdict should not be disturbed.